Citation Nr: 0213675	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-00 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from January 1965 to August 
1968.

This appeal is from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board of Veterans' Appeals remanded the case in May 2001.  
The appeal is now returned to the Board.


FINDINGS OF FACT

1.  The veteran was an aviation mechanic in service.

2.  His hearing in the right ear underwent a threshold shift 
in service, diagnosed as mild hearing loss at separation.  

3.  Currently shown right ear hearing loss is related to 
service.  

4.  Left ear hearing loss was first shown many years after 
service, and was not related to any incidents of service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2001).

2.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  The veteran filed the only form necessary 
to prosecute this claim in February 2000.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The rating 
decision from which the veteran appeals predated the 
enactment of the VCAA  The RO letter of August 2000, the 
Board remand of May 2001 and the RO letter of June 2001 
notified the veteran of evidence and information necessary to 
substantiate his claim and of who must submit or obtain what 
information and evidence, if any.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The veteran has not provided any information in response to 
VA requests that would enable VA assistance to obtain non-VA 
evidence.  VA medical evidence is of record.  VA has no 
outstanding duty to obtain evidence in support of the 
veteran's claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA provided an examination in 
November 2000 and obtained a medical opinion pertinent to the 
claim in October 2001.  VA has discharged this requirement.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).  In the absence 
of the veteran's provision of information prerequisite to 
VA's assistance to obtain evidence, this requirement is moot.

II.  Service Connection for Bilateral Hearing Loss

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

VA has a regulatory definition of disability due to impaired 
hearing:

For the purposes of applying the laws 
administered by VA, impaired  hearing 
will be considered to be a disability 
when the auditory  threshold in any of 
the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (2001).

VA audiology examination in November 2000 clearly 
demonstrated that the veteran has impaired hearing as defined 
by the regulation.  The fact of current bilateral hearing 
loss is not in dispute.

The examiner noted the veteran's history of jet engine noise 
exposure in service, corroborated by his DD 214, which shows 
his rate to be aviation mechanic.  He also reported 
subsequent occupational noise exposure in the construction 
trade and recreational noise exposure from hunting.

Service medical records include audiometry examinations on 
entrance and on separation.  The former examination predated 
the Navy's adoption of the ISO (ANSI) audiometry standard, 
and is presumed to be a report of puretone audiometry 
findings under the prior ASA standard.  It is not disputed 
that the findings were normal on this examination.  The 
separation examination in July 1968 revealed pure tone 
thresholds in the right ear at the frequencies of 500, 1000, 
2000, 3000, and 4000 hertz of 0, -5, 5, 15, and 20 decibels, 
respectively.  Corresponding findings in the left ear were 
10, 10, 10, 10, and 5 decibels.  The diagnosis was mild high 
frequency hearing loss in the right ear (AD).  

Subsequent to service, the evidence shows that in November 
2000, the veteran was referred for a hearing test by his 
primary care physician, because he complained of difficulty 
hearing.  He also reported occasional tinnitus in the right 
ear.  Audometric testing on this occasion disclosed bilateral 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  

A VA examination was conducted in August 2001, for the 
purpose of determining whether the veteran's hearing loss was 
due to service.  The examiner noted that review of the 
service medical records revealed a standard threshold shift 
in the right ear from the 1964 to the 1968 hearing tests.  
Bilateral hearing loss was diagnosed on the examination, as 
well as tinnitus in the right ear, possibly due to inservice 
noise exposure.  However, the examiner neglected to provide 
an opinion as to whether the veteran's hearing loss was due 
to service.  

The file was forwarded to another audiologist for a review in 
October 2001.  This time, it was noted that the separation 
examination in July 1968 noted normal acuity, bilaterally.  
Based on that examination it was the audiologist's opinion 
that the current hearing loss was not related to inservice 
injury or disease.  This audiologist did not provide an 
opinion with respect to inservice noise exposure.  

Although the veteran did not have the requisite hearing loss 
at separation, where there has been a diminution in hearing 
acuity during service, service connection may later be 
granted if hearing loss in accordance with 38 C.F.R. § 3.385 
is shown, and there is evidence of noise exposure in service, 
and evidence to connect the hearing loss to the inservice 
noise exposure.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

The veteran was an aircraft mechanic in service, from which 
noise exposure may be presumed.  See Hensley.  Mild hearing 
loss in the right ear was noted at separation from service, 
but not at entrance, and the examiner in August 2001 noted 
there had been a threshold shift in the right ear during 
service.  Currently, the veteran has right ear hearing loss.  
With respect to the right ear, the opinion of October 2001 is 
not probative, because the clinician did not address the 
threshold shift which occurred in service, nor discuss the 
effect of inservice noise exposure.  Id.  However, the 
veteran has been provided two hearing tests, two opinions 
have been obtained, and further expenditure of resources is 
not indicated.  The Board notes that the veteran had a 
specialty typically associated with significant noise 
exposure during service; he had a threshold shift in his 
hearing during service; and he currently has right ear 
hearing loss, for which no other etiology has been put forth.  
Added to this, he has tinnitus in the right ear only, thought 
to be potentially due to inservice noise exposure.  In sum, 
what evidence there is tends to support the veteran's claim; 
the only negative evidence consists of the absence of 
evidence.  Based on the evidence of record, and under the 
limited circumstances of this case, the Board finds that 
right ear hearing loss was incurred in active service, and 
service connection is warranted.  The benefit-of-the-doubt 
rule has been applied in granting this benefit.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

With respect to the left ear, however, the weight of the 
evidence is against the claim.  There was no threshold shift 
noted in service, no diagnosis noted at separation, and no 
current diagnosis relating the hearing loss to the inservice 
noise exposure.  Although the veteran clearly would have had 
noise exposure in his left ear in service as well as his 
right, no loss in hearing acuity was demonstrated in service.  
Moreover, unlike the right ear, the opinion in October 2001 
is sufficient with respect to the left ear because there was 
no unexplained threshold shift or diagnosis in service that 
the opinion failed to address.  Thus, in the absence of both 
an inservice indication of a reduction in hearing acuity and 
competent evidence linking current hearing loss to service, 
the preponderance of the evidence is against the claim for 
service connection for left ear hearing loss, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for right ear hearing loss is granted.  

Service connection for left ear hearing loss is denied.  



		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

